Citation Nr: 1530848	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a corneal ulcer. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1991 to March 1992 and from March 1993 to August 1998 and from January 2010 to July 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a hearing before the undersigned in August 2014.  A transcript of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's eye condition was manifested by corneal scarring with dead spots of vision.  


CONCLUSION OF LAW

The criteria for a compensable rating for a corneal ulcer have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.383, 4.1-14, 4.79, Diagnostic Codes (DCs) 6001, 6011(2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issues on appeal arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection for a corneal ulcer.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
 
VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's private and VA treatment records.  The Veteran underwent a VA examination in October 2012.  The examiner reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and described his eye condition in sufficient detail to enable the Board to make a fully informed evaluation of this disability.
 
There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473


II. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 .

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected eye condition is rated as keratopathy under Diagnostic Code (DC) 6001.  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO and finds that the Veteran's symptoms of scaring and vision loss are more appropriately evaluated under DC 6011. 

DC 6011 provides a 10 percent rating for localized scars, atrophy, or irregularities of the retina, centrally located, with irregular, duplicated, or diminished image, unilaterally or bilaterally. 

At the August 2014 hearing, the Veteran indicated that he has scarring in his left eye, which results in visual impairment.  According to the Veteran, the scarring creates dead spots of vision that cannot be corrected through glasses.  His physician has recommended contacts, however, the Veteran claims that contacts cause swelling in the eye.  In addition, the Veteran reported pain, irritation, loss of peripheral vision, and sensitivity to light and wind.  With regard to light sensitivity, the Veteran stated that he quit his previous job at a dealership because it required that he work outside.  Driving is also difficult for the Veteran.  He stated that he sees halos and has trouble viewing signs while driving at night.  

The medical evidence of record corroborates the Veteran statements.  The Veteran underwent a VA evaluation in October 2012, where the examiner noted that he has superior corneal opacities with 20/40 vision.  VA and private treatment records also show scarring in the superior pupil, and reveal complaints of pain, dryness, blurriness, itching, and vision loss.  

Affording the Veteran the benefit of doubt, the Board finds that the Veteran is entitled to a 10 percent rating under DC 6011.  As stated above, DC 6011 provides a 10 percent rating for localized scars, atrophy, or irregularities of the retina, centrally located, with irregular, duplicated, or diminished image, unilaterally or bilaterally.  Although the Veteran does not have retinal scars, the Board finds the scarring in his cornea is comparable to the retinal scars warranting a rating under DC 6011.  The Board also finds that the Veteran's scars result in a diminished image.  At the hearing, the Veteran testified that the scarring creates dead spots of vision in his left eye.  VA treatment records also show that the Veteran has superior corneal opacities.  The Board finds that these dead spots of vision are comparable to a diminished image under DC 6011.  Therefore, a 10 percent rating is warranted. 

A higher rating may not be assigned under DC 6011 as a 10 percent rating is the maximum rating available.  

The Board has considered whether an increased or separate rating would be warranted under another DC applicable to the eyes, but finds that such rating is not available.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Review of the evidence of record does not demonstrate the Veteran has any symptoms warranting a higher or separate rating under any other diagnostic codes pertaining to the eye.  

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's disability (scarring and diminished image) are contemplated by the applicable rating criteria.  Hence, referral for an extraschedular rating is unnecessary at this time. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of total rating for compensation based on individual unemployability is not warranted. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Entitlement to a 10 percent rating for a corneal ulcer is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


